The affidavits on the order to show cause why defendants’ default should not be opened do not sufficiently set forth the facts and circumstances showing a meritorious defense on the part of the defendants. A mere affidavit of merits is not sufficient. (Heischober v. Polishook, 152 App. Div. 193; Rothschild v. Haviland, 172 id. 562.) Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to its renewal at Special Term *905on new. papers. Jenks, P. J., Carr, Mills, Rich and Putnam, JJ., concurred.